[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                FILED
                                                         U.S. COURT OF APPEALS
                                No. 04-16067               ELEVENTH CIRCUIT
                                                                June 13, 2005
                          ________________________
                                                            THOMAS K. KAHN
                                                                  CLERK
                     D.C. Docket No. 04-00041-CR-5-MCR


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

DEMETRIUS LAMAR LOVE,

                                                         Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                 (June 13, 2005)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Christopher N. Patterson, appointed counsel for Demetrius Lamar Love, in this

direct criminal appeal, has moved to withdraw and has filed a brief pursuant to
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the record

reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Love’s conviction and sentence are AFFIRMED.




                                          2